DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/8/2021 has been entered, claims 7-8, 13-14 and 18-19 are cancelled and thus claims 1-6, 9-12, 15-17 and 20 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-6, 9-12, 15-17 and 20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a light emitting display apparatus comprising: “a planarization layer between the reflective layer and the transparent conductive layer, wherein the reflective layer is disposed along the uneven surface of the insulating layer” in combination with “a first electrode including a reflective layer and a transparent conductive layer on the reflective layer” as recited in claim 1; 	a light emitting display apparatus comprising: “a planarization layer providing a planarized upper surface between the reflective layer and the transparent conductive layer so as to reduce a scattering reflectance of the reflective layer” in combination with the “first electrode including a reflective layer on the over coating layer and a transparent conductive layer on the reflective layer” as recited in claim 11; and  	the light emitting display apparatus comprising: “a planarization layer between the reflective layer and the transparent conductive layer” in combination with the first electrode including a reflective layer on the over coating layer and a transparent conductive layer on the reflective layer as recited in claim 16. 	Claims 2-6, 9-10, 12, 15, 17 and 20 are also allowed for further limiting and depending upon allowed claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892